DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Examiner acknowledges Applicant’s claims foreign priority to PCT/DE2013/100400 filed on 11/28/2013.

Response to Amendments
Claims 1 and 9-23 have been examined and are pending.
Claims 1, 9, 12, 15, and 19-20, has been amended.
Applicant amendments did not overcome the 112(a) rejection.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent 10,949,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection is withdrawn.

Response to Arguments
Art Rejections
Applicants’ arguments regarding the art rejections, see pages 12-23 and specifically page 13, have been fully considered and are persuasive therefore the art rejections are withdrawn.

112 Rejections
Applicant arguments regarding 112(a) are NOT persuasive and the rejection is maintained.
Applicant argues that par.0012 and par.0016 provide support for the limitation subject to 112(a) rejection. Applicant says that par.0012 provides the example of point scores and par.0016 provides the overwriting. Examiner respectfully disagrees. Examiner see no connection between par.0012 and par.0016. instead the logic of the claim should be gleaned starting from par.0006 up to par.0016. according to the specification, the logic is as follow:
  an initial content is stored in storage space (111)
supplementary information is provided by plurality of users and stored in first portion of storage space (112) 
scores are assigned by the users to the supplementary information and stored in a second portion of storage space (112)
the supplementary information is evaluated using the scores and relevant supplementary information is transferred to storage space (111) to overwrite and replace to original content posted by a first user.

There is nowhere (also not logic) in the specification that point scores replaces the content in storage space (111).

NB: In the interest of compact prosecution, Examiner suggests that Applicant amend the claims to move closely match the specification at [0012] and [0016] if that is where support is argued. Of note, these limitations already appear in the claims, particularly in claim 9, but the language used in claim 1 appears to be incorrect. Examiner would suggest removing the limitations in question from claim 1 and moving at least part of claim 9 up to better match [0012] and [0016] as argued.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 recites in parts “entering by user or participants in the second storage space (112) supplementary user evaluation information in the form of qualitative evaluations as point scores…” then recites “with a first copying device, at a predetermined time intervals successively interpreting the qualitative evaluations stored in the second storage space (112) as being useful items of information and transferring the same to the first storage space (111) while overwriting relevant previous items of information in the first storage space (111).
There is nowhere in specification that relevant information in the first storage space (111) is being overwritten by scores entered by users in the second storage space.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: the closet prior art of record, BSCW 4.4 Manual (BSCW), fails to explicitly teach the multiple storage spaces as disclosed in claim 1 in view of the rest of the limitations. While BSCW teaches workspaces these are not storage spaces as claimed. Further these exact storage spaces are not obvious variations or additions to BSCW.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156  

/William B Partridge/               Primary Examiner, Art Unit 2183